Citation Nr: 9903485	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to April 28, 1998 for the residuals of radial head 
dissection of the right elbow secondary to trauma.

2.  Entitlement to an evaluation in excess of 20 percent as 
of April 28, 1998 for the residuals of radial head dissection 
of the right elbow secondary to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran was on active service from October 1963 to 
October 1967. 

The Board notes that the November 1994 VA form 9 (Appeal to 
Board of Veterans' Appeals) submitted by the veteran includes 
the issue of entitlement to service connection for post 
traumatic stress disorder (PTSD).  However, in a February 
1998 rating decision, the RO granted the veteran service 
connection and a 10 percent disability evaluation for PTSD 
dating back to the original claim filed by the veteran in 
September 1993.  As such, this issue is not before the Board 
pursuant to Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 
1997).  Accordingly, this matter is referred to the RO for 
appropriate action in light of Grantham.

In addition, in the November 1994 VA form 1-9, the veteran 
requested a hearing before a traveling member of the Board, 
and thus, the hearing was scheduled for August 7, 1998.  
However, the record contains a letter from the veteran 
received August 6, 1998, indicating that he wished to cancel 
the scheduled hearing.  As the record does not contain 
further indication that the veteran or his representative 
requested that the hearing be rescheduled, the Board deems 
the veteran's November 1994 request for a hearing before a 
member of the Board withdrawn.  See 38 C.F.R. § 20.702 
(1998).





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to April 28, 1998, the veteran's right elbow was 
generally enlarged, had a range of motion of 5 to 120 degrees 
with supination to 20 degrees and complete pronation, had a 
deformity due to the old fracture of the head of the radius 
and probably the capitellum, had irregularities in the 
posterior surface of the humerus, and had a large ununited 
fragment located anteriorly to the elbow joint. 

3.  As of April 28, 1998, the veteran's right elbow 
disability has been characterized by complaint of constant 
pain in the right elbow with resulting aggravation of 
condition with overuse of the elbow; elbow range of motion 
limited to 15-110 degrees of flexion,  15 degrees of 
extension, 0-40 degrees of supination, and 0-50 degrees of 
pronation; marked deformity of the proximal ulnar and radial 
head along with heterotopic bone formation; and marked radial 
deviation of the forearm with respect to the humerus.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability 
evaluation for the residuals of radial head dissection of the 
right elbow secondary to trauma, effective prior to April 28, 
1998, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5209, 5212 (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the residuals of radial head dissection of the 
right elbow secondary to trauma, effective as of April 28, 
1998, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5209, 5212 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction and Applicable Law.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  

The Board finds that the veteran's claims for increased 
ratings in this case are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  Under these circumstances, 
pursuant to its duty to assist, the VA may be required to 
provide a new medical examination to obtain evidence 
necessary to adjudicate the increased rating claim.  Id., 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
This obligation was satisfied by VA examinations afforded the 
veteran in March 1994 and April 1998 at the Cincinnati VA 
Medical Center.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

By rating decision dated in August 1968, the RO granted the 
veteran service connection and assigned a 10 percent 
evaluation for the residuals of radial head dissection of the 
right elbow secondary to trauma under Diagnostic Code 5212, 
effective October 18, 1967.  Subsequently, in a May 1998 
rating decision, the veteran's award was increased to a 20 
percent disability evaluation under Diagnostic Codes 5209 and 
5212, effective April 28, 1998.  The veteran in this appeal 
contends that his disability is more disabling than 
evaluated, both prior to and as of April 1998.

Disability of the musculoskeletal system typically involves 
the inability to perform normal working movement with normal 
excursion, strength, speed, coordination, and endurance.  
Weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40. Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In this case, the evidence shows the veteran is right handed, 
which means his right arm is his major upper extremity.  
Under Diagnostic Code 5212, a 10 percent disability is 
warranted with impairment of the radius of the minor or major 
extremity, if characterized by malunion with bad alignment.  
A 20 percent evaluation is warranted if either extremity 
presents evidence of nonunion in the upper half of the 
radius.  And, a 30 percent evaluation is warranted for 
nonunion in the lower half of the radius, with false 
movement, without loss of bone substance or deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5212.

As well, under Diagnostic Code 5209, a 20 percent is 
warranted if the major elbow presents evidence of a joint 
fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of the head of the 
radius.  And, a 60 percent is awarded for other impairment of 
flail joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209.

II.  The Evidence.

The veteran's service medical records show that he fell from 
a ladder fracturing his right elbow, which resulted in the 
removal of the veteran's right elbow radial head.  As to the 
post-service records, the claims file includes a July 1993 
note from the Hamilton Orthopaedic Associates indicating the 
veteran had a diagnosis of severe post traumatic arthritis of 
the right elbow.  Furthermore, records from the Bethesda 
Hospital dated September 1993 indicate the veteran was 
diagnosed with post traumatic arthritis of the right elbow, 
as well as that he underwent an arthrotomy of the right elbow 
with excision of osteophytes.  The records also indicate 
that, upon examination, the veteran denied the presence of 
severe elbow weakness, joint pain, or limitation of motion.

A March 1994 VA examination report notes the veteran's right 
elbow joint was generally enlarged, and had a range of motion 
of 5 to 120 degrees with supination to 20 degrees and 
complete pronation; however, no crepitus or redness was 
noted.  And, upon x-ray examination, the veteran's right 
elbow presented evidence of deformity due to old fracture of 
the head of the radius and probably the capitellum, and of 
irregularities of the posterior surface of the humerus.  More 
importantly, the x-ray examination revealed a large ununited 
fragment located anteriorly to the elbow joint.  As a result, 
the veteran was diagnosed with post operative residuals of 
fracture of the right elbow.

An April 1998 VA examination report shows the veteran 
reported constant pain in the right elbow, even while at 
rest, and that bending, lifting and overuse of the right arm 
aggravated his elbow condition and caused elbow swelling.  
Upon examination, the veteran's elbow presented evidence of 
tenderness to palpation over the extensor surface of the 
forearm over the radial head, and had range of motion limited 
to 15-110 degrees of flexion,  15 degrees of extension, 0-40 
degrees of supination, and 0-50 degrees of pronation.  
Additionally, a radiology report attached to the examination 
report reveals the veteran had marked deformity of the 
proximal ulnar and radial head along with heterotopic bone 
formation, and marked radial deviation of the forearm with 
respect to the humerus.  However, the report also notes that, 
in comparison to the 1994 x-rays, the veteran presented only 
minimal progression of his condition, but he had more 
heterotopic bone formation.  

Finally, during the May 1995 appeal hearing before a hearing 
officer, the veteran reported his elbow had limitation of 
motion, pain upon picking up objects weighing 10 pounds or 
more, and pain upon changes in the weather.  As well, the 
veteran reported his elbow hurt at work, but that the pain 
was tolerable and that he was able to continue work after 
taking a break.

III.  Entitlement to an evaluation in excess of 10 percent 
prior to April 28, 1998

Upon a review of the evidence, the Board finds that, prior to 
April 28, 1998, the veteran's right elbow was generally 
enlarged, had a range of motion of 5 to 120 degrees with 
supination to 20 degrees and complete pronation, had a 
deformity due to the old fracture of the head of the radius 
and probably the capitellum, had irregularities in the 
posterior surface of the humerus, and had a large ununited 
fragment located anteriorly to the elbow joint. 

As such, the Board finds that, prior to April 28, 1998, the 
veteran's elbow disability more nearly approximate the 
criteria for a 20 percent rating.  There was evidence of 
deformity of the head of the radius and a large ununited 
fragment near the joint.  In the Board's judgment, these 
findings are closer to the 20 percent criteria than the 10 
percent level.  Therefore, the award of a 20 percent 
disability evaluation prior to April 28, 1998 under 
Diagnostic Codes 5209 and 5212 is warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5209, 5212 (1998).  However, 
the medical evidence does not show that the veteran's right 
elbow disability involved nonunion in the upper half of the 
radius or a flail joint as contemplated in ratings in excess 
of 20 percent.  Consequently, a higher disability evaluation 
is not warranted.
IV.  Entitlement to an evaluation in excess of 20 percent
as of April 28, 1998

As of April 28, 1998, the veteran's right elbow disability 
may be  characterized by the findings reported on the VA 
examination of that date.  He complained of constant pain in 
the joint associated with overuse of the elbow; elbow range 
of motion limited to 110 degrees of flexion, 15 degrees of 
extension, 40 degrees of supination, and 50 degrees of 
pronation; marked deformity of the proximal ulnar and radial 
head along with heterotopic bone formation; and marked radial 
deviation of the forearm with respect to the humerus.  

As such, the Board finds that, as of April 28, 1998, the 
veteran's elbow disability more nearly approximated a 
disability characterized by impairment of the radius of the 
major extremity characterized by malunion with bad alignment, 
and with evidence of a joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius.  Therefore, the RO's award of a 20 percent 
disability evaluation as of April 28, 1998 under Diagnostic 
Codes 5209 and 5212 is appropriate in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5209, 5212 (1998).  The 
medical evidence as of April 28, 1998, revealed some minimal 
progression of the veteran's condition but was not 
characterized by pathology such as nonunion in the upper half 
of the radius with false movement or flail joint.  

Additionally, although the range of motion of the elbow joint 
reported on the April 1998 examination was slightly more 
restricted than in 1994, the available ranges of motion on 
both examinations considerably exceed the levels of 
restriction contemplated for ratings in excess of 20 percent 
based on limitation of flexion or extension of the forearm.  
See 38 C.F.R. § 4.71, Plate I, Diagnostic Codes 5206 and 
5207, respectively (a 30 percent rating for limitation of 
flexion of the forearm, for example, requires limitation of 
movement to 70 degrees).  Pronation is also beyond the middle 
of the arc.  See 38 C.F.R. § 4.71, Plate I, Diagnostic Code 
5213.  A separate rating on the basis of limitation of range 
of motion of the elbow is inapplicable because Diagnostic 
Codes 5209 and 5212, under which the disability is rated, 
involve abnormal mobility with false movement or a flail 
joint itself.  Under the circumstances, the Board finds no 
basis for a schedular evaluation in excess of 20 percent.

In denying the veteran's claim for an increased evaluation, 
the Board has considered the history of the veteran's 
disability, as well as the current clinical manifestations 
and the effect this disability may have on the earning 
capacity of the veteran. See 38 C.F.R. §§ 4.1, 4.2, 4.41 
(1998).  The current evidence does not indicate the veteran 
suffers from additional functional loss due to pain or 
weakness, other than the functional loss already contemplated 
by the veteran's current ratings.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  See 
38 C.F.R. §§  4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

V.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, however, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise has rendered 
impracticable the application of the regular schedular 
standards.  It appears, for example, that the veteran has had 
to limit use of the right arm for some work activities or 
perform some tasks with pain, but he has been able to 
continue working with some accommodations.  Accordingly, a 
remand to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for an extra-schedular rating does not 
appear to be warranted.  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran, of course, is entitled to reopen his 
claim for an increased rating at any time with evidence of 
increased disability.  





ORDER

A 20 percent disability evaluation, prior to April 28, 1998 
for the residuals of radial head dissection of the right 
elbow secondary to trauma is granted, subject to provisions 
governing the payment of monetary benefits.  

An evaluation in excess of 20 percent as of April 28, 1998 
for the residuals of radial head dissection of the right 
elbow secondary to trauma is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


